Citation Nr: 0317188	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  00-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In February 2001, the veteran filed a claim for entitlement 
to a total rating based upon individual unemployability 
(TDIU) benefits.  In April 2003, the RO denied the veteran's 
claim for a TDIU.  The same month, the veteran's attorney 
submitted a VA Form 9, which the Board construes as a notice 
of disagreement (NOD) with that decision.  The RO has not had 
the records since April 2003 so as to issue a statement of 
the case (SOC) in response to the veteran's April 2003 NOD.  
This matter will be addressed in the REMAND portion of this 
decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In June 2001, the veteran and his wife testified at a 
videoconference hearing before a former Veterans Law Judge; a 
copy of the transcript has been associated with the record.  
In June 2003, the veteran was advised that that Veterans Law 
Judge was no longer employed by the Board and was asked 
whether he wanted another Board hearing.  The same month, the 
veteran's attorney waived the veteran's right to another 
hearing.

In a June 2001 statement, the veteran's attorney argued that 
a September 1995 rating decision denying service connection 
for anxiety involved clear and unmistakable error (CUE).  The 
RO has not yet adjudicated this issue.  Prior to returning 
this case to the Board, the RO should adjudicate this issue.  
If CUE is not found in the September 1995 rating decision, 
the appellant should be apprised of his appellate rights.  If 
a timely notice of disagreement is received, the RO should 
issue the appellant a statement of the case.  He should be 
advised of the right to submit a substantive appeal and to 
have his claim reviewed by the Board.  The RO should allow 
the appellant and his attorney the requisite period of time 
for a response.  

In an October 2001 decision, the Board determined that new 
and material evidence had not been received to reopen service 
connection claims for PTSD and an acquired psychiatric 
disorder, which previously had been denied in unappealed 
rating decisions dated in November 1997 and September 1995, 
respectively.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2002 Joint Motion for Remand and to Stay 
Further Proceedings (Joint Motion), the parties asked that 
the matter be remanded to the Board so that both claims could 
be reopened and adjudicated on the merits, providing adequate 
reasons or bases for any decision, and so that the Board 
could comply with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  By Order entered the same month, the Court granted 
this motion, vacated the October 2001 BVA decision, and 
remanded the case to the Board for readjudication and 
disposition consistent with the Joint Motion.


FINDINGS OF FACT

1.  In a November 1997 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD; the veteran was informed of this decision the same 
month but did not respond within one year of such 
notification.

2.  Evidence added to the record since the November 1997 
rating decision is new evidence that bears directly and 
substantially upon the specific matter under consideration 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim.   

3.  In a September 1995 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder, diagnosed as generalized 
anxiety disorder; the veteran was informed of this decision 
the same month but did not respond within one year of such 
notification.

4.  Evidence added to the record since the September 1995 is 
new evidence that bears directly and substantially upon the 
specific matter under consideration which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision, denying service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been received since the 
November 1997 rating decision sufficient to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).  

3.  The September 1995 rating decision, denying service 
connection for an acquired psychiatric disorder, diagnosed as 
generalized anxiety disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

4.  New and material evidence has been received since the 
September 1995 rating decision sufficient to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder other than PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the VCAA was enacted and 
became effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  The VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides that VA will notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  VA has also revised the provisions of 38 C.F.R. § 
3.159 in view of the VCAA statutory changes.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  As 
the veteran's claims to reopen were received prior to August 
29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claims must 
be considered based upon the law effective prior to that 
revision.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R. 
§ 3.404(f) pertaining to service connection for PTSD twice 
during the pendency of this appeal.  The first amendments 
became effective on June 18, 1999.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,808 
(June 18, 1999).  The second amendments became effective 
March 7, 2002.  See Post-Traumatic Stress Disorder Claims 
Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 
7, 2002) (codified as amended at 38 C.F.R. § 3.304(f) 
(2002)).  The 1998 and 1999 criteria for evaluating PTSD 
claims are substantially the same, as both versions of the 
regulations require medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998), (2001).  The 1999 amendments primarily codified the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997), and brought 38 C.F.R. § 3.304(f) in line with the 
governing statute, 38 U.S.C.A. § 1154(b) (West 1991), which 
relaxed certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.  The Board notes that the 
2002 amendments pertain to PTSD claims resulting from 
personal assault; however, the veteran's claim is not based 
on a personal assault.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991) and the 1998 and 1999 criteria 
for evaluating PTSD claims are substantially the same, they 
are, therefore, applicable law under the holding in Karnas.  
38 U.S.C.A. § 5107 (West 2002).  

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues of whether to 
reopen his service-connection claims for PTSD and for an 
acquired psychiatric disorder other than PTSD as VA has 
complied with the notice and duty to assist provisions of the 
VCAA.  See generally Quartuccio, 16 Vet. App. at 187.  In 
this regard, the Board notes that collectively, in a February 
2000 SOC, an October 2001 BVA decision, the Veterans Law 
Judge's statements, and various letters to the veteran 
including ones dated in August 1998, March 1999, and March 
2001, VA has advised him of the information needed to reopen 
and to substantiate his service-connection claims.

With regard to VA's duty to assist, the Board finds that 
relevant and available service personnel records, service and 
post-service non-VA and VA medical records, private 
psychological and psychiatric evaluations, an August 1995 VA 
medical opinion, and January 1995 and August 1998 VA PTSD 
examination reports have been associated with the claims 
file.    In particular, the Board observes that the RO has 
obtained, either directly or from the appellant, copies of 
service, VA and private medical records relevant to whether 
his claims should be reopened.  The veteran's attorney's 
contends that the RO has failed to obtain medical records of 
the veteran being treated on three occasions at the hospital 
dispensary in Greenland and his medical records from St. 
Luke's Hospital in Phoenix, Arizona, or his treating 
doctor's, Dr. Gerald Seagraves, notes from 1962.  Contrary to 
her contentions, the veteran's service medical records do not 
appear to be incomplete, as they contain treatment notes 
covering five, not three, visits to the dispensary in 
Greenland, including one for a complaint of increasing 
nervousness.  With regard to records from St. Luke's 
Hospital, evidence in the record since January 1995 indicates 
that these records are unavailable and that such records are 
retained only for 10 years, which was confirmed by the 
veteran's attorney in July 2001.  In January 1995, the 
veteran indicated that Dr. Seagraves was deceased and his 
records were unavailable, he enclosed records from Shree S. 
Vinekar, M.D., and indicated that he had received treatment 
at the Lawton VA Medical Center (VAMC) since June 1994.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994).  Subsequently, copies 
of private treatment records from Red Rock Mental Health 
Center, Social Security Administration (SSA) records, and VA 
treatment records from August 1987 to February 2001 were 
associated with the claims file.  The veteran and his 
attorney have been given the opportunity to supplement the 
record.  A transcript of the veteran's testimony at a Board 
hearing and additional statements from the veteran and his 
attorney have been associated with the claims file.  

In light of the foregoing, the Board finds no prejudice to 
the veteran in this case by proceeding with the adjudication 
of the question of whether to reopen the veteran's claims for 
service connection as VA has complied to the extent possible 
with the notice and duty to assist provisions of the VCAA.  
Moreover, in light of the Board's decision reopening the 
veteran's service-connection claims for PTSD and an acquired 
psychiatric disorder other than PTSD, the Board finds that 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, his procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).



New and Material Claims

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for PTSD 
and for an acquired psychiatric disorder other than PTSD.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for PTSD, in a March 1995 
rating decision, noting that, on VA examination, the veteran 
was not diagnosed with PTSD and there were no reasonably 
verifiable stressors upon which to base a diagnosis of PTSD.  
By a letter dated March 27, 1995, the veteran was notified of 
the RO's action and was advised of his appellate rights.  
Even though he filed an NOD and a SOC was issued, the veteran 
failed to perfect a timely appeal.  In a September 1995 
rating decision, the RO denied a claim for entitlement to 
service connection for anxiety.  By letter dated September 
20, 1995, the veteran was notified of the RO's action and was 
advised of his appellate rights, but no appeal was initiated 
within one year of the notification.  In November 1997, the 
veteran sought to reopen his claim for service connection for 
PTSD.  In a rating decision issued in November 1997, the RO 
confirmed its previous denial of service connection for PTSD 
for the same reasons.  By letter dated November 19, 1997, the 
veteran was notified of the RO's action and was advised of 
his appellate rights, but no appeal was initiated within one 
year of the notification.  In July 1998, the veteran sought 
to reopen his claims for service connection for PTSD and for 
an acquired psychiatric disorder claimed as depression.  In a 
March 1999 rating decision, the subject of this appeal, the 
RO denied the claims for service connection for PTSD and 
depression on the merits.  The veteran was notified of this 
decision and was advised of his appellate rights the same 
month and he perfected an appeal within one year of 
notification. 

Since the veteran did not perfect an appeal of the March 
1995, September 1995 and November 1997 RO decisions, they 
became final and are not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1103 (2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  The 
second step becomes applicable only when the preceding step 
is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  The Board has reviewed all 
the evidence of record, and for the reasons and bases set 
forth below concludes that new and material evidence has been 
received to reopen the veteran's claims for service 
connection for PTSD and an acquired psychiatric disorder.  
See 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).

The evidence presented or secured since the last final denial 
of these claims in September 1995 and November 1997 includes 
additional VA and non-VA treatment records, an August 1998 VA 
PTSD report, stressor information provided by the veteran, a 
July 1998 private psychological examination report, SSA 
records received in March 2001, and testimony of the veteran 
and his spouse at a Board hearing conducted at the RO in June 
2001.  The Board finds that the July 1998 private 
psychological evaluation, SSA records, and the non-VA and VA 
treatment records bear directly or substantially on the 
specific matters and are so significant that they must be 
considered to fairly decide the merits of the claims.  As the 
Joint Motion noted, the July 1998 psychological evaluation 
included a diagnosis of chronic severe PTSD, with delayed 
onset, and post-service treatment records revealed a long 
history of depression and anxiety dating back to the 
veteran's twenties.  The parties and the Board agree that 
these facts alone warrant reopening the veteran's claims.  
Accordingly, the veteran's claims of entitlement to service 
connection for PTSD and an acquired psychiatric disorder are 
reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for PTSD has been 
submitted and the claim is reopened.

New and material evidence sufficient to reopen the 
appellant's claim for service connection for an acquired 
psychiatric disorder other than PTSD has been submitted and 
the claim is reopened.


REMAND

Service Connection Claims

New and material evidence having been submitted to reopen the 
claims for service connection for PTSD and for an acquired 
psychiatric disorder other than PTSD, the claims are REMANDED 
for de novo review.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2002); 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as 
amended at 38 C.F.R. 
§ 3.304(f)); see also Cohen, 10 Vet. App. at 138 (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Specifically, to establish entitlement to service connection 
for PTSD under the former regulation, the veteran must submit 
"...medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).  
Under the revised regulation, the veteran must submit 
"...medical evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).

In this case, the record shows diagnoses for various 
psychiatric disorders, including PTSD, general anxiety 
disorder, depression, and dysthymic disorder and an opinion 
by a private psychologist linking a diagnosis of PTSD to the 
veteran's reported, but unverified, in-service stressors.  

As noted earlier, under the VCAA, VA first has a duty to 
notify the appellant and his representative of any 
information and evidence necessary to substantiate his claim 
for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  Further, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate his claim, although the ultimate 
responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
46,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c)).  In the present case, the Board finds 
that VA's redefined duties to notify and assist a claimant, 
as set forth in the VCAA, have not been fulfilled regarding 
the veteran's claims for service connection.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Since the claims are reopened, the RO will need to provide 
the veteran with specific information concerning what 
additional information he needs to submit to establish 
service connection and what information VA will attempt to 
obtain as required by the VCAA.  As such, the RO must provide 
the appellant with such information, as required by law.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board further notes that the duty to assist includes 
obtaining additional treatment records, attempting to verify 
in-service stressors, and providing a VA medical examination 
or a medical opinion when necessary for an adequate 
determination.  The Board observes that, at his June 2001 
hearing, the veteran testified that as a missile operator, he 
worked underground with three other men in a very confined 
space, which he found very stressful to the point that he 
contemplated committing suicide.  He also gave the name of 
one of the service personnel stationed in Greenland, Sergeant 
[redacted], who allegedly was noted for making sexual advances 
and after he knocked on the veteran's door one night asking 
to come in and talk to him, the veteran remained underground 
instead of spending more time topside in the barracks.  

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressor.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2002); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  The Board feels that the RO should ask 
the veteran to identify and sign releases for health care 
providers that treated him for any psychiatric disorder, 
since May 1962 and should obtain missing non-VA and VA 
treatment records for those health care providers that the 
veteran indicates may still have records and to provide a 
comprehensive statement regarding his alleged stressor(s).  
The Board reminds the veteran that the duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
In addition, the RO should obtain copies of DA Form 20 for a 
serviceman named Sergeant [redacted], who was stationed in Thule 
Greenland during the period from November 1960 to November 
1961.  The RO should prepare a letter asking the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) to 
provide any available information, which might corroborate 
the veteran's alleged in-service stressors, in particular 
verifying whether his duties as a missile operator in 
Greenland were performed primarily underground.  Finally, 
since the record shows multiple psychiatric diagnoses, and 
there are conflicting opinions on whether the veteran has 
PTSD, the veteran will be afforded a VA psychiatric 
examination to provide an opinion as to whether any 
psychiatric disorder found on examination may be related to 
service, such as due to being underground in a confined space 
for extended periods of time.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Therefore, for these reasons, a remand is 
required.

TDIU Claim

In an April 2003 decision, the RO denied entitlement to a 
TDIU.  The Board finds, however, that an April 2003 VA Form 9 
submitted by the veteran's attorney may be construed as an 
NOD with the April 2003 decision denying a TDIU.  The Court 
has held that where the Board finds an NOD has been submitted 
to a matter that has not been addressed in a SOC, the issue 
should be remanded to the RO for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Finally, the 
Board observes that the issues on appeal, in particular, 
service connection for PTSD and an acquired psychiatric 
disorder are so closely tied together with each other and the 
issue of entitlement to a TDIU that a final decision on the 
latter issue cannot be rendered until decisions on the 
service-connection issues have been rendered, and thus are 
"inextricably intertwined."  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
psychiatric disorder, to include anxiety 
and depression, from May 1962 to the 
present.  The RO should obtain records 
from each health care provider, who he 
indicates may still have records, if not 
already in the claims file.  If records 
are unavailable, please have the provider 
so indicate.

2. The RO should ask the veteran to give 
a comprehensive statement regarding his 
alleged stressor incident(s) and 
associate it with the claims file.

3.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information, which 
might corroborate the veteran's alleged 
in-service stressors.  The veteran served 
on active duty from April 1959 to May 
1962 and was stationed in Thule Greenland 
from November 1960 to November 1961 with 
46 Battery B, 4th Missile Battalion, 
Artillery.  The RO must provide the 
USASCRUR with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment, the 
veteran's stressor statements and a copy 
of the hearing transcript.

4.  The RO should obtain and associate 
with the claims file copies of DA Form 20 
for a serviceman named Sergeant [redacted], 
who was stationed at Thule Greenland 
during the period from November 1960 to 
November 1961.  If records for the named 
serviceman are not found, the RO should 
document the record and explain what 
actions it took and the results of its 
efforts.

5.  After items 1 through 4 are 
completed, the RO should prepare a report 
detailing the nature of any in-service 
stressor that was established by the 
record.  If none was verified, the report 
will so state.  This report is then to be 
added to the claims file. 

6.  After items 1 through 5 are 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a 
psychiatrist, who has not already 
examined him, to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification and etiology of 
any disorder found.  The claims file and 
this REMAND must be reviewed by the 
examiner in conjunction with the 
examination.  All special studies or 
tests including psychological testing and 
evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiner are to 
be accomplished.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner should provide explicit 
responses to the following questions:

(a) Does the veteran have a psychiatric 
disability?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result of being underground in a 
confined space for extended periods of 
time while in the military.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  The 
examiner should comment explicitly upon 
whether the veteran's alleged stressor 
was as a result of being underground in a 
confined space for extended periods of 
time while in the military.  If so, the 
examiner should also comment explicitly 
upon whether there is a link between such 
a stressor and the current symptoms, if 
any.  

The rationale for any opinion and all 
clinical findings should be reported in 
detail.

7.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001)) is fully complied with 
and satisfied.  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant, as set 
forth in the VCAA.

8.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claims, considering 
any additional evidence obtained by the 
RO on remand.  If any determination 
remains unfavorable to the appellant, he 
and his attorney should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.
 
9.  The RO should issue the appellant and 
his attorney a statement of the case as 
to the issue of entitlement to a total 
rating based upon individual 
unemployability.  The appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the appellant and his attorney the 
requisite period of time for a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to comply with the Court's Order, to 
further develop the appellant's claims and to ensure due 
process.  No action by the appellant is required until he 
receives further notice; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of the claims.  38 C.F.R. § 3.655 (2002).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his attorney have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



